Title: Cabinet Meeting. Opinion on the Best Mode of Executing the Embargo, [26 March 1794]
From: Randolph, Edmund,Hamilton, Alexander,Knox, Henry,Bradford, William
To: 



[Philadelphia, March 26, 1794]

At a meeting of the heads of departments, and the Attorney general of the U. S. at the President’s, on the twenty sixth day of march 1794.
The resolution of congress, of this date being submitted to them by the President for their opinion as to the best Mode of executing the same;
It is advised unanimously, that the governors of the several States ought to be called upon to enforce the said embargo by the militia, wheresoever it may be necessary to appeal to force.

Edm. Randolph
A Hamilton
H Knox
Wm Bradford.

